Exhibit 10.68

 

TERM LOAN PROMISSORY NOTE

 

$600,000

 

Santa Rosa, California

 

 

June 30, 2009

 

FOR VALUE RECEIVED, the undersigned, ML MACADAMIA ORCHARDS, L.P., a Delaware
limited partnership, and ML RESOURCES, INC., a Hawaii corporation (collectively
“Borrower”), hereby jointly and severally promise to pay to the order of
AMERICAN AGCREDIT, PCA (“Lender”), at the times, place and in the manner
designated in the “Credit Agreement” (as defined below), in lawful money of the
United States of America and in immediately available funds, the principal
amount of SIX HUNDRED THOUSAND DOLLARS ($600,000), together with interest on the
unpaid principal amount of this Term Loan Promissory Note (the “Note”)
outstanding from time to time from the date of this Note at the rate provided in
the Credit Agreement.  All capitalized terms, unless otherwise defined herein,
shall have the meanings ascribed to them in the Third Amended and Restated
Credit Agreement dated as of June 30, 2009, between Borrower and Lender (as
amended or modified from time to time, the “Credit Agreement”) between Borrower
and Lender.

 

This Note is issued by Borrower to Lender pursuant to the Credit Agreement, to
which reference is hereby made for a statement of all of the terms and
conditions under which the loan evidenced hereby is made.  This Note is subject
to amendment only if and to the extent of an amendment of the Credit Agreement.

 

The principal amount of the indebtedness evidenced hereby shall be payable from
Borrower to Lender in the amounts specified in the Credit Agreement, and, if not
sooner paid in full, shall be due and payable on July 1, 2013, as specified in
the Credit Agreement.  Borrower shall pay interest on the outstanding principal
amount from time to time until such principal amount is paid in full at such
interest rates and at such times as are specified in the Credit Agreement.  If
any payment on this Note becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

 

Upon and after the occurrence of an Event of Default, this Note may, as provided
in the Credit Agreement, and without demand, notice or legal process of any
kind, be declared, and upon such declaration immediately shall become, or upon
certain circumstances set forth in the Credit Agreement may become without
declaration, due and payable.  Demand, presentment, protest, and notice of
nonpayment and protest are hereby waived by Borrower.

 

1

--------------------------------------------------------------------------------


 

This Term Loan Promissory Note and the indebtedness and obligations evidenced
hereby are secured by the Mortgage and the Security Agreements described in the
Credit Agreement.

 

This Note has been executed, delivered and accepted at Santa Rosa, California,
and shall be governed by, and interpreted and construed in accordance with, the
laws of the State of California.

 

 

ML MACADAMIA ORCHARDS, L.P., a Delaware limited partnership

 

 

 

By:

ML RESOURCES, INC., a Hawaii corporation, its managing general partner

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

CEO and President

 

 

 

 

ML RESOURCES, INC., a Hawaii corporation

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

CEO and President

 

2

--------------------------------------------------------------------------------